Citation Nr: 1713161	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right leg disability, to include varicose veins.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the New York, New York regional office (RO) of the Department of Veterans Affairs (VA).

In May 2012, the Veteran provided testimony at a hearing before the undersigned at the RO. A transcript of the hearing is in the record.

These issues were among those previously before the Board in May 2014, when the Board granted entitlement to service connection for post-traumatic stress disorder (PTSD), denied entitlement to service connection for a disability of the left leg to include varicose veins and a disability of the right leg to include varicose veins, and remanded the Veteran's claims for entitlement to service connection for a low back disability, a cervical spine disability, and hepatitis. 

Subsequently, entitlement to service connection for hepatitis was granted in an October 2014 rating decision. This is considered a complete grant of the benefits sought on appeal, and the matter is no longer before the Board. 

The Veteran appealed the May 2014 denials of service connection to the United States Court of Appeals for Veterans Claims (Court). In a February 2015 order, the Court granted a Joint Motion for Partial Remand (Joint Motion) which vacated the denial of service connection for a right leg disability and remanded the claim to the Board for further development. The rest of the May 2014 decision was not disturbed. The claim for entitlement to service connection for a right leg disability to include varicose veins was returned to the Board for action consistent with the Joint Motion. 

In the interim, the development requested for the claims for service connection for a low back disability and a cervical spine disability has been completed. The Veteran was sent a letter asking him to provide VA with permission to obtain private medical records pertaining to his neck and back or to submit the records himself. He did not respond. These issues were also returned to the Board.

These matters were before the Board again in March 2015, where the remaining issues on appeal were remanded for further development. The Appeals Management Center (AMC) readjudicated the claims in a November 2016 Supplemental Statement of the Case (SSOC), and returned the matters to the Board for further appellate review.


FINDINGS OF FACT

The Veteran's right leg disability, to include varicose veins, was not caused or aggravated by an in-service disease or injury.

The Veteran's low back disability was not caused or aggravated by an in-service disease or injury.
 
The Veteran's cervical spine disability was not caused or aggravated by an in-service disease or injury.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right leg disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3. The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VCAA

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of May and September 2009 letters.

The AOJ has substantially complied with the Board's May 2014 and March 2015 remand directives. Specifically, the May 2014 remand directed the AOJ to obtain permission for relevant private medical records. The Veteran was sent a letter asking him to provide VA with permission to obtain private medical records pertaining to his neck and back or to submit the records himself. He did not respond.

The March 2015 remand directed the AOJ to schedule the Veteran for VA examinations for his right leg disability and to obtain an addendum opinion regarding his low back and cervical spine disabilities. There is nothing to suggest the examinations or opinions are inadequate. Therefore, there has been substantial compliance with all the Board's prior directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim and the elements of service connection. There was a discussion of possible evidence that could substantiate the claims and the Board subsequently undertook to develop such evidence via its remands.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the appeal. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2016). Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disabilities diagnosed after service discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical causation or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 (Fed. Cir. 2012). 

The credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Right Leg Disability

The Veteran contends that he has a right leg disability, and that this disability includes varicose veins. He argues that this disability is the result of leg being placed in a cast during service. The Veteran has contended from the beginning of his claim that no information regarding this injury was ever placed in his medical records. In a July 2014 statement, his fellow service member confirmed a cast was on the Veteran's leg during service.

As the Veteran contended, service treatment records are negative for an indication that either of the Veteran's legs ever sustained an injury, and there is no evidence they were ever placed in a cast. The March 1975 discharge examination states that the lower extremities were normal. The vascular system to include varicosities was also normal.

A January 2006 progress note from a private pain clinic shows that the Veteran was experiencing low back pain with increased radiation to the right leg. March 2006 notes state there was increased right leg pain with standing. Progress notes dating through 2010 continue to show treatment for back pain with radiation into the legs. In October 2009 there is a diagnosis of herniated nucleus pulposes with questionable right leg pain.

In a December 2009 VA examination for the spine, the Veteran reported right leg, sciatica type pain had started after a motor vehicle accident in 1974. The examiner noted that there was no documented treatment for injuries sustained in a motor vehicle accident in 1974, but there was treatment for neck pain following a motor vehicle accident in March 1972. The examiner further noted the Veteran was not seen in service for right leg sciatica pain. 

At the May 2012 hearing, the Veteran was asked to describe the incident in service that caused him to require a leg cast. He stated he fell and was placed in a cast for five weeks. He added that he was treated for varicose veins after service. He was not sure when this occurred, but knew it was longer than five years after discharge. When asked a second time to describe his leg disability, he said that he had "massive problems with sciatica" and varicose veins due to being placed in a cast in service. He did not state that his varicose veins began during service. Rather, he argued that the extra weight from his cast had led to the development of the varicose veins. See Transcript.

The Veteran has provided competent evidence that he was placed in a cast during service. The Veteran is competent to both describe a leg injury and to make a diagnosis of a readily observable disability such as varicose veins. However, when the Veteran was asked to describe the injury at the May 2012 hearing he failed to do so except to say he fell and was placed in a cast. He did not contend that he observed varicose veins in service. The March 1975 discharge examination was negative for varicose veins. If a lay person would have been competent to observe varicose veins, the medical professional would have been all the more competent to note such a condition, but did not. Indeed, the Veteran's testimony seems to place the onset of his current disability some years after the casting and his discharge from service. 

The earliest post service evidence of a disability of either leg is a November 1997 VA treatment record that diagnosed the Veteran as having varicose veins. This was 22 years after his discharge from service. Neither the Veteran nor the examiner related the varicose veins to service. There is no documented evidence of right leg pain until March 1998.

The Veteran was afforded two VA examinations for his right leg disability in July 2015. At the first examination, the Veteran reported injuring his right leg in a car accident in 1972 that was treated by a long leg cast to the right leg. The first examiner noted degenerative or traumatic arthritis in both knees. However, the examiner opined that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." The examiner further reasoned that his current right knee disability "is much more likely the result of age and genetic predisposition" since the condition of both knees was identical.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology. However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309. Arthritis is listed in 38 C.F.R. § 3.309(a). There is no evidence arthritis manifested within one year of the Veteran's separation from service. As previously noted, the first evidence of arthritis is during the VA examination forty years after his separation from service. He has not asserted arthritic knee pain, but instead has described pain radiated to his right leg due to sciatica and described tightness in his leg from varicose veins. Although he is competent to report an in-service event or injury, there are issues with the credibility of his statements due to the lapse of time since the car accident and leg being casted, conflicting statements and evidence regarding the in-service event or injury and onset of the current disability, and the length of time between the alleged incurrence of disability and the earliest or first corroborating medical or lay evidence. Therefore, the Veteran's lay statements regarding continuity of symptomatology are not given probative weight. Thus, service connection cannot be established on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.

The second examiner diagnosed varicose veins. However, the examiner opined that the varicose veins were "not as least as likely as not due to the result of right leg casting or incurred due to active service." The examiner further noted that the Veteran was unable to report a specific injury to the right leg, and further reasoned that varicose veins were not diagnosed or treated while in service.

There is no competent evidence linking current sciatica or varicose veins to an in-service injury, event, or illness. The only evidence supporting such a relationship is the Veteran's contentions to that effect. The Veteran is competent to report anything capable of lay observation.  See Jandreau; Buchanan. It would require medical expertise to be able to say that sciatica or varicose veins were the result of the claimed in-service injury. There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of sciatica or varicose veins or express an opinion regarding their causation. Competent medical evidence is required. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). As the Veteran is not shown to be competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value. Jandreau; Id.  

Ultimately, the preponderance of evidence is against a finding that the Veteran had a low back disability as a result of an in-service injury or disease. Thus, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a low back disability must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

B. Low Back and Cervical Spine Disability

The Veteran seeks service connection for a low back and cervical spine disability. In the December 2009 VA examination, the Veteran was diagnosed as having chronic low back pain syndrome with degenerative changes and chronic neck pain syndrome with degenerative changes. Thus, there are current disabilities for service connection purposes.

Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309. If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

In this case, possible back and neck conditions were noted in service; however, arthritis was not noted. In March 1972, the Veteran sought treatment for pain after being involved in a car accident. No X-rays were taken at that time. "Possible whiplash" was noted and treatment involved pain medication, heat to the neck, and light duty for one week. Thus, the Veteran's service treatment records show possible back and neck conditions.

However, there is no evidence of post-service continuity of the same symptomatology. A chronic back or neck disability was not noted at the Veteran's separation from service. The first treatment records regarding back pain are from October 2005, almost thirty years after his separation from service, and post-service neck pain was first noted in January 2006. In the December 2009 VA examination, the examiner noted the Veteran reported neck pain onset in 1974, after a motor vehicle accident, but service treatment records show he received treatment in March 1972 for a motor vehicle accident injury. 
In the May 2012 hearing, the Veteran testified he continually experienced back and neck pain after the accident occurred in service, however, in his March 2009 claim for service connection, he claimed his low back disability began in September 2005 and his neck disability began in January 2006. Additionally, he testified in May 2012 that nothing occurred after service to cause the back or neck condition: but a May 2008 medical record shows he reported neck symptoms after he was assaulted; "struck in back of neck and knocked to the ground." The Veteran is not an accurate or consistent historian. Therefore, more probative weight is given to documented evidence that the Veteran's low back disability onset in 2005 and his neck disability onset in 2006, and his statements regarding continuity of symptomatology are given very little probative weight. Thus, there is no evidence regarding a continuity of post-service symptomatology with respect to the back condition noted in service.

There is also no evidence arthritis manifested within one year of the Veteran's separation from service. Thus, service connection cannot be established on a presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307.

The expert medical evidence of record is also against service connection for a low back or neck disability based on the injury noted in service. A December 2012 examiner noted the Veteran's treatment after a motor vehicle accident in March 1972 and a normal spine examination found at separation in March 1975. The next available medical records that indicated lumbar spine issues were in October 2005 and indication of a cervical spine issue were in May 2008. Based on this, the examiner concluded it would be mere speculation that the Veteran's chronic low back pain syndrome with degenerative changes or chronic neck pain syndrome with degenerative changes were the result of a disease or injury in service. 

In a November 2016 addendum opinion, the examiner opined that the low back and neck disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner reasoned that there was no documentation in continuity of complaints or chronicity since discharge many years prior. The examiner further reasoned that the X-ray findings were consistent with the expected normal age-related spinal changes.

While there are private medical records that indicate the back and neck pain may have originated from the motor vehicle accident in service, these private medical records rely solely on the Veteran's report of medical history without review of his service treatment records. Further, they merely acknowledge a potential source of onset, without opining on the likelihood that the Veteran's current disability was related to his in-service injury. See January 2012 private treatment record; June 2009 private treatment record; December 2009 private treatment record. Additionally, in a May 2008 Patient Health Questionnaire, an alternative cause of neck pain was noted when the Veteran reported that in April 2008 he was struck in the back of the neck.

There is no competent evidence linking the current low back and neck disabilities to an in-service injury, event, or illness. The only evidence supporting such a relationship is the Veteran's contentions to that effect. The Veteran is competent to report anything capable of lay observation.  See Jandreau; Buchanan. It would require medical expertise to be able to say that the low back and neck disabilities were the result of the claimed in-service injury. 

There is no indication that the Veteran possesses the specialized medical expertise necessary to identify the pathology of chronic low back pain syndrome with degenerative changes or chronic neck pain syndrome with degenerative changes, or express an opinion regarding their causation. Competent medical evidence is required. By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). As the Veteran is not shown to be competent to provide medical opinions regarding a nexus on this matter, his assertions regarding a nexus have no probative value. Jandreau; Id.

Ultimately, the preponderance of the evidence is against a finding that the Veteran had a low back disability as a result of an in-service injury or disease. Thus, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a low back disability must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a right leg disability, to include varicose veins, is denied.

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


